FILED
                              NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HERACHOOM KHACHIKIAN,                            No. 07-72156

               Petitioner,                        Agency No. A095-300-785

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Herachoom Khachikian, a native and citizen of Iran, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny

the petition for review.

        Substantial evidence supports the agency’s finding that the harm Khachikian

suffered in Iran, including her detention and interrogation, did not rise to the level

of past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995).

Further, substantial evidence supports the agency’s conclusion that Khachikian’s

well-founded fear is undermined because she willingly returned to Iran from

Armenia multiple times between 1998 and 2001. See Loho v. Mukasey, 531 F.3d
1016, 1017-18 (9th Cir. 2008). Accordingly, her asylum claim fails.

        Because Khachikian failed to establish eligibility for asylum she necessarily

failed to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190.

        Khachikian has failed to set forth any substantive argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

        PETITION FOR REVIEW DENIED.




NED/Research                               2                                     07-72156